       Case 2:19-cv-01090-JCH-GJF Document 13 Filed 01/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO
TERRY KIRBY,

       Plaintiff,                                           Civ No. 19-1090KRS/GJF

v.

UNITED PARCEL SERVICE, INC., d/b/a
UNITED PARCEL SERVICE, CO.

       Defendant.


                    PARTIES STIPUATED MOTION TO DISMISS WITH
                                   PREJUDICE

       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the Parties, by and

through undersigned counsel, hereby stipulate to dismiss this case with prejudice, each party to

bear his or its own attorneys’ fees and costs.

DATED this 31st day of January, 2020


                                                     SANDERS LAW FIRM


                                                     Electronically Filed

                                                     By: /s/ Clayton S. Hightower
                                                     Clayton S. Hightower (csh@sbcw.com)
                                                     Clayton Hightower
                                                     701 W. Country Club Road
                                                     Roswell NM 88202-0550

                                                     Attorney for Plaintiff Terry Kirby

                                                     By: /s/ David T. Barton (w/ permission)
                                                     David T. Barton

                                                     Attorney for Defendant United Parcel
                                                     Service, Inc.
       Case 2:19-cv-01090-JCH-GJF Document 13 Filed 01/31/20 Page 2 of 2



I HEREBY CERTIFY that on the 13th
day of January, 2020, I filed the
foregoing electronically through the
CM/ECF system, which caused the
following parties or counsel to be served
by electronic means, as more fully reflected
on the Notice of Electronic Filing:

David T. Barton, Attorney for Defendant (david@burnsbarton.com)

SANDERS LAW FIRM


By: /s/ Clayton S. Hightower
Clayton S. Hightower




                                               2
